16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to Amendment filed on 06/02/2022, claims 1-25 and 27-33 are pending.
Applicant’s amendment have overcome some of the claim objections and rejection.

Response to Arguments
Applicant argues in regard to rejection under 35 U.S.C. 101 on Remarks page 18, "with regard to the further analysis under Alice, step 2A… Appellant notes that claims should not be deemed as being directed to an abstract idea simply because they are implemented using a computer”
Examiner respectfully disagrees because the claims are being directed to abstract idea because they recite limitation that fall within the grouping of abstract idea under step 2A prong one, the claims does not provide additional elements that integrate the abstract into a practical application under step 2A prong two, and the claims does not recite additional elements that amount to significantly more than the judicial exception in the claim under step 2B. 

Applicant further asserted on page 19 “In this present case, for example, the first hardware device 10 includes an interface 12 … a processor 14 … a memory 16 … Appellants respectfully submits that on its face claim 1 present a method implemented by a first hardware system 10 so that an "ordered combination of claimed steps, using unconventional rules" can be implemented." Similarly, the computer readable medium of claim 9, the methods of claims 10-16. And the devices of claim 17-25 and 27-33…”
Examiner respectfully disagrees because it is noted that the features upon which applicant relies (i.e., a hardware device, a processor, a memory, an interface ) are not recited in the rejected claim (i.e. claim 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even though claims 10 and 27 recites a processor and memory, However, such additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing and processing data.

Applicant further argues in regard to rejection under 35 U.S.C. 101 on page 20-21 "In the present application, claim 1 integrates any potential abstract idea into at least the practical application of verifying an outsourced computation has been performed correctly, where it is preferably for this verification to be performed in a way that does not require the client to perform the entire computation… see e.g. pp.2 and 19 of the filed application for example".
Examiner respectfully disagrees because it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim, for example claim 1,  as presented does not recite additional elements that would integrate the judicial exception into practical application, the claim merely recite verifying a calculation, such limitation, at most, would do no more than generally link the use of the judicial exception (abstract idea) to a particular technological environment of verifying computation.

Applicant further asserted on page 21 "further, one consideration …whether it reflects an improvement in the function of a computer, or an improvement to other technology or technical field. Clearly the claimed process beneficially results verification of computations particularly those performed by different parties, and including sensitive data not to be generally shared. Beneficially by the present teachings, this verification may be performed in a way that does not require the client to perform the entire computation… Further, independent claim 1, for example, is directed to a particular ordered process at least in part that may be performed by a processor …an improvement in the field of multiple party computation".
Examiner respectfully disagrees because any arguably improvement is directly from the result of performing the mathematical algorithm (abstract idea) as claimed (also see at least figures 2, 6 page 18-20), rather than a technology improvement. The method of claim 1 does not recite any processor or hardware to perform the method, and the fact that claim 1 as claimed does not require a processor, thus any purported improvement is result of the abstract idea, not the improvement in the additional elements.

Applicant further asserted on page 21-22, “in making determination of whether the claim recites improvement to other technology or technical field, "it is critical that examiners look at the claim "as a whole" in other words, the claim should be evaluated "as an ordered combination", without ignoring the requirements of the individual steps … Appellants respectfully submit that no such analysis has been presented. Rather, only a conclusory statement has been presented”.
Examiner respectfully disagrees because Examiner has considered the claim as a whole under step 2A prong two and 2B (see page 7-8), wherein the additional elements as recited in claim 10 amount to no more than mere instructions to apply the exception using a generic system, and receiving data are determined to be well-understood, routine, and conventional. The claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception. Therefore the claim as a whole does not amount to significantly more than the exception itself.

Applicant further argues on page 22-23 "under prong two of step 2A, this judicial exception is not integrated into a practical application … applicants have not uncovered the requisite analysis including the evaluation. Moreover, applicants maintain that the various hardware component cannot be relegated to generic hardware as claimed in the Office Action. Also information is not simply collected, analyzed and displayed, but rather processing steps are performed to provide additional computations and verifications … in the present claims, new information is determined regarding various computations and verifications based upon instructions stored in memory … these are not data/data acquisitions/calculations that can be extracted in an automated way by a human, or otherwise be manipulated by a human with pencil and paper, or using ordinary mental processes…each charged with performing certain tasks such as presented in the method of claim 1."
Examiner respectfully disagrees because for example, claim 10 recites a memory for storing instruction and a processor for executing the stored instructions, such additional elements are recited at high level of generality, the claim does not recite any details as to the structure of a processor, its architecture, etc. The mathematical operations are claimed without any detail as to how the components function to perform the operations. Thus, the mathematical operations are merely generally applied to a computer implementation, such as by adding the words “apply it” (or an equivalent) to the computer components, and the computer components are claimed generally as to not constitute a “particular machine”. The processing steps are performed to provide additional computations and verifications fall under the abstract idea of step 2A prong 1. while these are not data that can be extracted by a human or using pencil and paper or using ordinary mental processes (which is step 2A prong 1), but a memory that store instructions and processor executes instructions would be considered as additional element under step 2A prong 2.

Applicant further argues on page 23 "however, assuming arguendo that step 2A has not been satisfied, Appellants proceeds to apply the second part of the Alice analysis (step 2B). In accordance with step 2B,  Appellants submits that various elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself, particularly in the claims as a whole is for a particular application on the asserted abstract idea"
	Examiner respectfully disagrees because under step 2B the various elements in the claims, for example claim 10, are not sufficient to ensure the claims amount to significantly more than the abstract idea itself, as explained in step 2B (see Office Action page 7-8) the additional elements in the claim amount to no more than mere instructions to apply the judicial exception using a generic system and the receiving steps are determined to be well-understood, routing and conventional activity.

Applicant further argues on page 24-25, " Again according it is significantly more because the verifications of the present teachings are performed in a way that does not require the client to perform the entire computation … the claims are still directed to patent eligible subject matter since they recite improvement to a technical field (verification of computation) … in addition, as discussed above in the analysis under prong two of step 2A, the claim feature recites improvements in other technology or technical field … since they recite improvements to a technical field in accordance with the Alice analysis". 
Examiner respectfully disagrees because it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). And any arguably improvement is directly from the result of performing the mathematical algorithm (abstract idea) as claimed (also see at least figures 2, 6 page 18-20), rather than a technology improvement.
 
Applicant further asserted on page 26 "it is examiner's burden to show whether additional limitations beyond the abstract idea would have been "well-understood, routine and conventional … in the present case, the examiner has not shown features disclosed in any of the art of record -- no art based rejections are made, as such the office action fails to claim the subject matter is even found in the art, and therefore cannot be well-understood routine, and conventional activity".
Examiner respectfully disagrees because under step 2B, Examiner has shown the well understood, routine and conventional activities for the additional elements (see Court decision cited in MPEP 2106(d)(II)(i)), such as step of receiving, which is considered to be insignificant extra solution activity under step 2A prong 2, see rejection on page 8. the additional elements, such as a memory and a processor, amount to no more than mere instructions to apply the exception using a generic system, and the remaining limitations, which are considered as abstract idea (see step 2A prong 1).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Examiner notes that IDS filed on 06/24/2019 includes cite no. 11 and 12 are the same citation. 
Examiner also note that an NPL “Trinocchio: Privacy-Preserving Outsourcing by Distributed Verifiable Computation” is attached in the application, however such NPL is not listed on the IDS. Thus, such NPL has also not been considered by Examiner.

Claim Objections
Claims 1-25 and 27-33 are objected to because of the following informalities:
Claim 1 line 10; claim 9 line 13; claim 10 line 13; claim 17 line 10 recite "a difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the plurality of multiplicand fixed-point values" should be "a difference between a product of the product fixed-point value and an inverse of a combined scaling factor and a product of the plurality of multiplicand fixed-point values" because of lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 2 line 11; claim 11 line 12 recite “determining whether the difference between…” should be “determining whether a difference between…” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 18 line 11; claim 27 line 14 recite "a difference between the product of the first fixed-point value and the inverse of a combined scaling factor and the product of the second fixed-point value and the third fixed-point value" should be "a difference between a product of the first fixed-point value and an inverse of a combined scaling factor and a product of the second fixed-point value and the third fixed-point value” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Appropriate correction is required.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 and 27-33  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The apparatus claims 10-16 are addressed before the method claims 1-9, product claim 17, method and apparatus claims 18-25, 27-33.
Claim 10 recites a device for verifying a calculation by determining whether the difference between values is within a range. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites determine whether the product fixed-point value is a correctly truncated result of multiplying the plurality of multiplicand fixed-point values together by: determining whether a difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the plurality of multiplicand fixed-point values is within a range bounded by a negation of an inverse of the combined scaling factor and the inverse of the combined scaling factor, wherein the combined scaling factor is equal to a product of the multiplicand scaling factors divided by the product scaling factor. Such limitation cover mathematical calculations, relationship, and/or formula. See at least figures 2 and 6 page 18-20, 19 page line 25 provides a mathematical equation to determine the result is correct. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim recites additional elements, such as device comprising a memory that store instructions and a processor when executed the instructions by the processor. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of storing and processing data.
The claim further recites receive a plurality of multiplicand fixed-point values representing respective natural numbers, wherein the plurality of multiplicand fixed-point values have respective multiplicand scaling factors; and receive a product fixed-point value representing a respective natural number, wherein the product fixed-point value has a product scaling factor. Such additional elements are considered as insignificant extra solution activity, e.g., merely data gather (see MPEP 2106.05.I.A.iii). Thus, the additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data, such as the plurality of multiplicand fixed-point values and the product fixed-point value, are insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Thus claim 10 is not patent-eligible under 35 U.S.C. 101.
	Claim 11 further recites details to determine whether the difference between the product of the product fixed-point value and the inverse of the combined scaling factor and the product of the plurality of multiplicand fixed-point values is within a range bounded by the negation of the inverse of the combined scaling factor and the inverse of the combined scaling factor. Such limitation covers the mathematical relationship/formula (see at least figure 3 page 20) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 11 is not patent-eligible under 35 U.S.C. 101.

Claim 12 further recites details to determine whether the sum of the inverse of the combined scaling factor and the difference between the product of the product fixed-point value and the inverse of the combined scaling factor and the product of the plurality of multiplicand fixed-point values is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 4 page 21) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 12 is not patent-eligible under 35 U.S.C. 101.
 
Claim 13 further recites details to determine whether the difference of the inverse of the combined scaling factor and the difference between the product of the product fixed-point value and the inverse of the combined scaling factor and the product of the plurality of multiplicand fixed-point values is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 5 page 22) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 13 is not patent-eligible under 35 U.S.C. 101.

Claim 14 further recites the processor is configured to provide to a verifier commitments of said plurality of multiplicand fixed-point values and cryptographic proof that the difference is within the range bounded. Such additional elements recited is considered as insignificant extra solution activity and such element would fail to provide a meaningful limitation on the claimed invention and does not integrate the judicial exception into a practical application under step 2A. Such additional element of providing data is well-understood, routine and conventional. See MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network. Thus, claim 14 is not patent-eligible under 35 U.S.C. 101.

Claim 15 further recites the processor is configured to take part in a multi-party computation for obtaining said verifier commitments and said cryptographic proof. The additional element multiparty computation is recited at high level of generality i.e., generic computer. At most, the element is considered as an insignificant extra solution activity in step 2A and is determined to be well-understood to be well-understood, routine, and conventional under step 2B. See at least specification page 32 and 33, provides multiple examples of using multi-party computation. Furthermore, the claim recite obtaining fixed points values, such limitation also is considered insignificant extra solution activity under step 2A and is determined to be well-understood, routine and conventional under step 2B, see MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network. Therefore, the additional elements fail to provide a meaningful limitation on the claim invention and does not integrate the judicial exception into a practical application in step 2A or provide an inventive concept in step 2B. Thus, claim 15 is not patent-eligible under 35 U.S.C. 101.

Claim 16 further recites the processor is configured to take part in a multi-party computation for receiving the plurality of multiplicand fixed-point values and the product fixed point value and determining whether the product fixed-point value is correctly truncated result of multiplying the multiplicand fixed-point values together. The claim recites determining whether the product fixed-point value is correctly truncated, such limitation covers the mathematical relationship/formula (see at least page 19 line 25) that falls within the “Mathematical Concepts” groupings of abstract idea in step 2A. The claim further recites additional element multiparty computation is recited at high level of generality i.e., generic computer. At most, the element is considered as an insignificant extra solution activity in step 2A and is determined to be well-understood to be well-understood, routine, and conventional under step 2B. See at least specification page 32 and 33, provides multiple examples of using multi-party computation. Furthermore, the claim recites receiving the plurality of multiplicand fixed points values and the product fixed-point value, such limitation also is considered insignificant extra solution activity under step 2A and is determined to be well-understood, routine and conventional under step 2B, see MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network. Therefore, the additional elements fail to provide a meaningful limitation on the claim invention and does not integrate the judicial exception into a practical application in step 2A or provide an inventive concept in step 2B. Thus, claim 16 is not patent-eligible under 35 U.S.C. 101.

Claims 1-7 and 9 recite method claims and product claim that would be practiced by the apparatus claims 10-16. Thus, they are rejected for the same reasons.

Claim 8 recites a method comprising using the product fixed-point value in a further function only if it is determined that it is a correctly truncated result of multiplying the multiplicand fixed-point values together. Such limitation covers the mathematical relationship/formula (see at least page 19 line 25) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 8 is not patent-eligible under 35 U.S.C. 101.

Claim 17 recites method for verifying a calculation by determining whether the difference between values is within a range. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites determine whether the product fixed-point value is a correctly truncated result of multiplying the plurality of multiplicand fixed-point values together by: determining whether a difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the plurality of multiplicand fixed-point values is within a range bounded by a negation of an inverse of the combined scaling factor and the inverse of the combined scaling factor, wherein the combined scaling factor is equal to the product of the plurality of multiplicand scaling factors divided by the product scaling factor; and verifying the prover cryptographic proof with respect to the respective commitment. Such limitation cover mathematical calculations, relationship, and/or formula. See at least figures 2 and 6 page 18-20, 32, 19 page line 25 provides a mathematical equation to determine the result is correct. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim recites additional elements further recites receive a plurality of multiplicand fixed-point values representing respective natural numbers, wherein the plurality of multiplicand fixed-point values have respective multiplicand scaling factors; receive a product fixed-point value representing a respective natural number, wherein the product fixed-point value has a product scaling factor; receiving from the prover commitments of said plurality of multiplicand fixed-point values; and receiving from the prover cryptographic proof that a difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the plurality of multiplicand fixed-point values is within a range bounded by a negation of an inverse of the combined scaling factor and the inverse of the combined scaling factor. Such additional elements are considered as insignificant extra solution activity, e.g., merely data gather (see MPEP 2106.05.I.A.iii). Furthermore, the claim additionally recites a prover has performed the method, such limitation is recited at high level of generality, at most it is also considered as insignificant extra solution activity. Thus, the additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data, such as the plurality of multiplicand fixed-point values and the product fixed-point value, are insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. Furthermore, the prover is also determined to well-understood, routine and conventional. See at least specification page 32 and 33 provides multiple examples of prover. Thus claim 17 is not patent-eligible under 35 U.S.C. 101.

Claims 18 and 27 are method and apparatus claims that perform verifying a calculation having similar limitation as in apparatus claim 10. Thus, they are rejected for the same reasons.

Claim 19 further recites steps of determine whether the difference between the product of the first fixed-point value and the inverse of the combined scaling factor and the product of the second fixed-point value and the third fixed-point value is within a range bounded by the negation of the second fixed-point value and the second fixed-point value. Such limitation covers the mathematical relationship/formula (see at least figure 7 page 25) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 19 is not patent-eligible under 35 U.S.C. 101.

Claim 20 further recites steps to determine whether the sum of the second fixed-point value and the difference between the product of the first fixed-point value and the inverse of the combined scaling factor and the product of the second fixed-point value and the third fixed-point value is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 8) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 20 is not patent-eligible under 35 U.S.C. 101.

Claim 21 further recites steps to determine whether the sum of the second fixed-point value and the difference between the product of the second fixed-point value and the third fixed-point value and the product of the first fixed-point value and the inverse of the combined scaling factor is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 9) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 20 is not patent-eligible under 35 U.S.C. 101.

Claims 22-25, and 31-33 recite method and apparatus claims that include similar limitations as in method claims 5-8. Thus, they are rejected for the same reasons.

Claims 28-30 recites apparatus claims that would practice the method claims 19-21. Thus, they are rejected for the same reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

 /MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182